Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6141565 A to Feuerstein et al (“Feuerstein”).

Regarding claim 1, Feuerstein teaches a method for managing network channels, the method comprising: receiving, at a backend system, data from one or more data sources (figs. 2-3 support ‘backend system’; note also col. 8, line 61 – col. 9, line 59); determining, based at least in part on the data received from the one or more data sources, a triggering event and a location related to the triggering event (col. 3, line 55 – col. 4, line 2; col. 7, lines 8 – 19; col. 12, lines 1 – 11; see also fig. 3); transmitting, to an unmanned aerial vehicle (UAV), first location data associated with the location related to the triggering event (col. 3, line 55 – col. 4, line 59 at least); receiving, from the UAV, network congestion information associated with a connection between one or more devices and the UAV (col. 11, lines 26 – 38); relaying, by the UAV, data between the one or more devices and a first network access point (the RAN client 125 configures the RF scanner 110, UE 115, controller 125; the RAN client 125 then relays RF data measured by the RF scanner and the 115 to the SON 140 for processing); and transmitting, based at least in part on the network congestion information, second location data to the UAV, wherein the first location data and second location data indicate two distinct locations (SON instructs the drone to return to the location where the drone measured RF data at this location which is processed to determine if a problem was resolved and then instructs the drone to continue along the path to collect additional RF data at different locations in the wireless network; in this manner, the drone, SON, and network controller form a closed-loop system where problems in the network can be identified and resolved in real-time. i.e., second location data being different from the first location data; fig. 3; cls. 1 – 6 at least).

Regarding claim 2, Feuerstein’s teaching, wherein one or more data sources comprises a second network access point servicing a region (the data sources comprise servicing the region(s) – col. 9, line 65 – col. 10, line 8 at least).

Regarding claim 3, Feuerstein’s teaching, wherein the second network access point provides a broadband cellular connection to the region (Feuerstein provides broadband cellular connection – data sources from cell towers 165 at least).

Regarding claim 4, Feuerstein’s teaching, wherein the data from one or more data sources comprises a number of concurrent network connections for a data source of the one or more data sources, a number of devices in a particular area, current bandwidth associated with or required by a data source of the one or more data sources, or data throughput needs of a data source of the one or more data sources (Feuerstein’s teaches (1) number of concurrent network connections for a data source, (2) number of devices in an area, (3) current bandwidth associated with/required by a data source, or (4) data throughput needs of a data source).

Regarding claim 5, Feuerstein’s teaching, wherein the triggering event is determined at least in part on a number of concurrent network connections for a data source of the one or more data sources (see fig. 5 at least).

Regarding claim 6, Feuerstein’s teaching, wherein the second location data is associated with a second triggering event (as instructed by the drone to change location).

Regarding claim 7, Feuerstein’s teaching, wherein network congestion information comprises a number of concurrent network connections for one or more data sources of a plurality of data sources, a number of concurrent network connections to the UAV, a number of devices in a particular area, or a particular time of day (col. 2, lines 4 – 11; col. 3, lines 17 – 27, 37 - 54; col. 5, lines 2 – 8; col. 9, lines 3 – 13 at least).

Regarding claim 8, Feuerstein teaches a system for managing network channels, the system comprising: an unmanned aerial vehicle (UAV) that relays wireless communications between one or more devices and a first network access point (the RAN client 125 configures the RF scanner 110, UE 115, controller 125; the RAN client 125 then relays RF data measured by the RF scanner and the 115 to the SON 140 for processing); and a backend server system (figs. 2-3 support ‘backend system’; note also col. 8, line 61 – col. 9, line 59) that communicates with the UAV, the backend server system configured to: determine, based at least in part on the data received from the one or more data sources, a triggering event and a location related to the triggering event (col. 3, line 55 – col. 4, line 2; col. 7, lines 8 – 19; col. 12, lines 1 – 11; see also fig. 3); transmit, to an unmanned aerial vehicle (UAV), first location data associated with the location related to the triggering event (col. 3, line 55 – col. 4, line 59 at least); receive, from the UAV, network congestion information associated with a connection between the one or more devices and the UAV (col. 11, lines 26 – 38); and transmit, based at least in part on the network congestion information, second location data to the UAV, wherein the first location data and second location data indicate two distinct locations (SON instructs the drone to return to the location where the drone measured RF data at this location which is processed to determine if a problem was resolved and then instructs the drone to continue along the path to collect additional RF data at different locations in the wireless network; in this manner, the drone, SON, and network controller form a closed-loop system where problems in the network can be identified and resolved in real-time. i.e., second location data being different from the first location data; fig. 3; cls. 1 – 6 at least).

Regarding claim 9, Feuerstein’s teaching, wherein one or more data sources comprises a second network access point servicing a region (the data sources comprise AP servicing the region – col. 9, line 65 – col. 10, line 8 at least).

Regarding claim 10, Feuerstein’s teaching, wherein the second network access point provides a broadband cellular connection to the region (Feuerstein provides broadband cellular connection – data sources from cell towers 165 at least).

Regarding claim 11, Feuerstein’s teaching, wherein the data from one or more data sources comprises a number of concurrent network connections for a data source of the one or more data sources, a number of devices in a particular area, current bandwidth associated with or required by a data source of the one or more data sources, or data throughput needs of a data source of the one or more data sources (Feuerstein’s teaches (1) number of concurrent network connections for a data source, (2) number of devices in an area, (3) current bandwidth associated with/required by a data source, or (4) data throughput needs of a data source).

Regarding claim 12, Feuerstein’s teaching, wherein the triggering event is determined at least in part on a number of concurrent network connections for a data source of the one or more data sources (see fig. 5 at least).

Regarding claim 13, Feuerstein’s teaching, wherein the second location data is associated with a second triggering event (as instructed by the drone to change location).

Regarding claim 14, Feuerstein’s teaching, wherein network congestion information comprises a number of concurrent network connections for one or more data sources of a plurality of data sources, a number of concurrent network connections to the UAV, a number of devices in a particular area, or a particular time of day (col. 2, lines 4 – 11; col. 3, lines 17 – 27, 37 - 54; col. 5, lines 2 – 8; col. 9, lines 3 – 13 at least).

Regarding claim 15, Feuerstein teaches a non-transitory processor-readable medium, comprising processor-readable instructions configured to: receive data from one or more sources (see fig. 2 at least); determine, based at least in part on the data received from the one or more data sources, a triggering event and a location related to the triggering event (col. 3, line 55 – col. 4, line 2; col. 7, lines 8 – 19; col. 12, lines 1 – 11; see also fig. 3); transmit, to an unmanned aerial vehicle (UAV), first location data associated with the location related to the triggering event (col. 3, line 55 – col. 4, line 59 at least); receive, from the UAV, network congestion information associated with a connection between the one or more devices and the UAV (col. 11, lines 26 – 38); and transmit, based at least in part on the network congestion information, second location data to the UAV, wherein the first location data and second location data indicate two distinct locations (SON instructs the drone to return to the location where the drone measured RF data at this location which is processed to determine if a problem was resolved and then instructs the drone to continue along the path to collect additional RF data at different locations in the wireless network; in this manner, the drone, SON, and network controller form a closed-loop system where problems in the network can be identified and resolved in real-time. i.e., second location data being different from the first location data; fig. 3; cls. 1 – 6 at least).

Regarding claim 16, Feuerstein’s teaching, wherein one or more data sources comprises a second network access point servicing a region (the data sources comprise AP servicing the region – col. 9, line 65 – col. 10, line 8 at least).

Regarding claim 17, Feuerstein’s teaching, wherein the second network access point provides a broadband cellular connection to the region (Feuerstein provides broadband cellular connection – data sources from cell towers 165 at least).

Regarding claim 18, Feuerstein’s teaching, wherein the data from one or more data sources comprises a number of concurrent network connections for a data source of the one or more data sources, a number of devices in a particular area, current bandwidth associated with or required by a data source of the one or more data sources, or data throughput needs of a data source of the one or more data sources (Feuerstein’s teaches (1) number of concurrent network connections for a data source, (2) number of devices in an area, (3) current bandwidth associated with/required by a data source, or (4) data throughput needs of a data source).

Regarding claim 19, Feuerstein’s teaching, wherein the triggering event is determined at least in part on a number of concurrent network connections for a data source of the one or more data sources (see fig. 5 at least).

Regarding claim 20, Feuerstein’s teaching, wherein the second location data is associated with a second triggering event (as instructed by the drone to change location).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663